DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

The preliminary amendment filed on July 1, 2021 has been entered. Claims 21-40 are now pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
An extractor in claim 39
*The extractor listed above have been interpreted as tied to the structure of an encoder as illustrated in Fig. 16 and further disclosed on page 43, lines 15-23 of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to dependent claim 24, the limitation discloses “more preferentially performed", in line 3, in which it is unclear as to the scope of the claim as the term “preferentially” indicates a subjective quality and thus it unclear as to whether the device is required to perform inter prediction in the first encoding method or not, and thus the limitation has been rendered indefinite.
In regards to dependent claim 33, the limitation discloses “more preferentially performed", in line 3, in which it is unclear as to the scope of the claim as the term “preferentially” indicates a subjective quality and thus it unclear as to whether the device is required to perform inter prediction in the first encoding method or not, and thus the limitation has been rendered indefinite.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 27, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (2010 “RACBVHs: Random-Accessible Compressed Bounding Volume Hierarchies”, hereinafter referenced “Kim”).
1-20. (Cancelled)
In regards to claim 21 (New), Kim discloses a three-dimensional data encoding method (Kim, Abstract; Reference discloses a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models (compressed bounding volume data interpreted as encoded 3D data), comprising: -extracting, from first three-dimensional data, second three-dimensional data having an amount of a feature greater than or equal to a threshold (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses the novel BVH compression and decompression method in which a cluster based layout preserving BVH.  The reference describes decomposing of the original layout of the BVH into a set of clusters. We assign consecutive BVs in the BV layout to each cluster and set each cluster to have the same number (e.g., 4 K) of BVs (interpreted as the amount of feature equal to or set to a threshold regarding 4K which relates to the feature of position) to quickly identify a cluster containing a BV node requested by an application at runtime. The decomposing into a set of clusters pertaining to the bounding volume nodes having a hierarchical relationship is interpreted as the second 3D data extracted from first 3D data.); 
-and 5encoding the second three-dimensional data to generate first encoded three-dimensional data (Kim, Figs 2 and 3, Abstract and “4.1 Layout preserving BVH Compression”; Reference discloses in the abstract each cluster (i.e. second 3D data) is compressed separately from other clusters and serves as an access point to the RACBVH representation. We provide the general BVH access API to transparently access our RACBVH representation. The process of compressing the clusters generated from the BVH as described previously is interpreted as the process of encoding the second 3D data as the generated first encoded 3D data is the random-accessible compressed bounding volume hierarchy (RACBVH) representation. The 4.1 section further details the compression method as it “sequentially reads and compresses BV nodes given in the format of Listing 1. As we read each BV node in the BV layout, we assign the BV node into a cluster. For clustering, we simply decompose consecutive BV nodes into a cluster, where each cluster has power-of-two nodes (e.g., 4 K nodes). An index of a BV node increases sequentially as we compress each node”),
-wherein the amount of the feature is an amount of a feature based on three-dimensional position information on the first three-dimensional data or visible-light information on the first three-dimensional data (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses the novel BVH compression and decompression method in which a cluster based layout preserving BVH.  The reference describes decomposing of the original layout of the BVH into a set of clusters. We assign consecutive BVs in the BV layout to each cluster and set each cluster to have the same number (e.g., 4 K) of BVs (interpreted as the amount of feature equal to or set to a threshold regarding 4K which relates to the feature of position information) to quickly identify a cluster containing a BV node requested by an application at runtime. The bounding volume relates to first 3D data). 
In regards to claim 22 (New), Kim discloses the three-dimensional data encoding method according to claim 21.
Kim further discloses
-further comprising:  10encoding the first three-dimensional data to generate second encoded three-dimensional data (Kim, Figs 2 and 3, Abstract and “4.1 Layout preserving BVH Compression”; Reference discloses in the abstract each cluster (i.e. second 3D data) is compressed separately from other clusters and serves as an access point to the RACBVH representation. We provide the general BVH access API to transparently access our RACBVH representation. The process of compressing the clusters generated from the BVH as described previously is interpreted as the process of encoding the second 3D data as the generated first encoded 3D data is the random-accessible compressed bounding volume hierarchy (RACBVH) representation. The 4.1 section further details the compression method as it “sequentially reads and compresses BV nodes given in the format of Listing 1. As we read each BV node in the BV layout, we assign the BV node into a cluster. For clustering, we simply decompose consecutive BV nodes into a cluster, where each cluster has power-of-two nodes (e.g., 4 K nodes). An index of a BV node increases sequentially as we compress each node” The process iterates through each node as well of group of nodes that represent a front of the subtree and thus the compression for each portion represents first, second, etc. encoded 3D data being generated).  

In regards to claim 23 (New), Kim discloses the three-dimensional data encoding method according to claim 22.
Kim further discloses
-wherein the second three-dimensional data is encoded by a first 15encoding method, and the first three-dimensional data is encoded by a second encoding method different from the first encoding method (Kim, “4.3.2 Encoding Triangle Indexes” section; Reference discloses two encoding methods explicit utilization of the mesh connectivity where triangle indexes are used pertaining to the leaf nodes (i.e. second 3D data encoded by a first method) and use of implicit utilization of mesh connectivity which uses a delta coding method based on triangle index differences for the nodes relating to the BVH (i.e. first 3D data encoded by a second method different from the first) .  
In regards to claim 2107 (New), Kim discloses the three-dimensional data encoding method according to claim 22.
Kim further discloses
-wherein in the encoding of the second three-dimensional data, the second three-dimensional data is encoded in a manner that the first encoded three-dimensional data has a smaller data amount than a data amount of the second encoded three-dimensional data (Kim, “4.3.1. Encoding Child Indexes” section; Reference discloses note that the number of nodes stored in the front is typically much smaller than the number of nodes in the BVH. Therefore, we can compactly encode the parent node index by encoding its position in the front. The encoding of the parent node (i.e. 3D data) to a front position causing a small number of nodes or smaller data amount to be stored in relation to node sin a different region of the tree (as shown in Fig. 3) regarding the BVH is interpreted as the second three-dimensional data is encoded in a manner that the first encoded three-dimensional data has a smaller data amount than a data amount of the second encoded three-dimensional data).  
In regards to claim 1032 (New), Kim discloses a three-dimensional data decoding method (Kim, Abstract; Reference discloses a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models as a decompression framework is guaranteed to provide correct BV nodes), comprising: 
-decoding, by a first decoding method (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses a runtime decompression framework that transparently supports random access on the RACBVH. Kim “4.3.2. Encoding triangle indexes” section discloses 2 compression methods regarding the explicitly and implicit mesh connectivity utilization which each discuss the process of performing their individual decompressions one more efficient than the other ), first encoded three-dimensional data obtained by encoding second three-dimensional data having an amount of a feature greater than or equal to a threshold, the second three-dimensional data having been extracted from first three-dimensional data (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses the novel BVH compression and decompression method in which a cluster based layout preserving BVH.  The reference describes decomposing of the original layout of the BVH into a set of clusters. We assign consecutive BVs in the BV layout to each cluster and set each cluster to have the same number (e.g., 4 K) of BVs (interpreted as the amount of feature equal to or set to a threshold regarding 4K which relates to the feature of position) to quickly identify a cluster containing a BV node requested by an application at runtime. The decomposing into a set of clusters pertaining to the bounding volume nodes having a hierarchical relationship is interpreted as the second 3D data extracted from first 3D data.); 
-and 15decoding, by a second decoding method (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses a runtime decompression framework that transparently supports random access on the RACBVH as Therefore, each cluster can be decompressed in any order at runtime although we compress each cluster sequentially during the preprocessing time. Kim “4.3.2. Encoding triangle indexes” section discloses 2 compression methods regarding the explicitly and implicit mesh connectivity utilization which each discuss the process of performing their individual decompressions one more efficient than the other), second encoded three-dimensional data obtained by encoding the first three-dimensional data, the second decoding method being different from the first decoding method (Kim, Figs 2 and 3, Abstract and “4.1 Layout preserving BVH Compression”; Reference discloses in the abstract each cluster (i.e. second 3D data) is compressed separately from other clusters and serves as an access point to the RACBVH representation. We provide the general BVH access API to transparently access our RACBVH representation. The process of compressing the clusters generated from the BVH as described previously is interpreted as the process of encoding the second 3D data as the generated first encoded 3D data is the random-accessible compressed bounding volume hierarchy (RACBVH) representation. The 4.1 section further details the compression method as it “sequentially reads and compresses BV nodes given in the format of Listing 1. As we read each BV node in the BV layout, we assign the BV node into a cluster. For clustering, we simply decompose consecutive BV nodes into a cluster, where each cluster has power-of-two nodes (e.g., 4 K nodes). An index of a BV node increases sequentially as we compress each node”),
-wherein the amount of the feature is an amount of a feature based on three-dimensional position information on the first three-dimensional data or visible-light information on the first three-dimensional data (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses the novel BVH compression and decompression method in which a cluster based layout preserving BVH.  The reference describes decomposing of the original layout of the BVH into a set of clusters. We assign consecutive BVs in the BV layout to each cluster and set each cluster to have the same number (e.g., 4 K) of BVs (interpreted as the amount of feature equal to or set to a threshold regarding 4K which relates to the feature of position information) to quickly identify a cluster containing a BV node requested by an application at runtime. The bounding volume relates to first 3D data). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-26 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2010 “RACBVHs: Random-Accessible Compressed Bounding Volume Hierarchies) in view of Huang (2006 “Octree-Based Progressive Geometry Coding of Point Clouds”, hereinafter referenced “Huang”).

In regards to claim 24 (New), Kim discloses the three-dimensional data encoding method according to claim 23.
Kim does not disclose but Huang teaches
-20wherein, of intra prediction and inter prediction, the inter prediction is more preferentially performed in the first encoding method than in the second encoding method (Huang, “1.2 Main Contributions” section and “3. Position Coder” section; Reference at section 1.2 discloses the progressive coder technique in which effective geometry prediction is used based on a novel neighborhood based prediction technique to exploit the data correlation in a local neighborhood, leading to greatly reduced entropy. Section 3 discloses a first encoding method regarding a position coder which implements the neighborhood prediction method).
Kim and Huang are combinable because they are in the same field of endeavor and similar problem solving area regarding hierarchical encoding and decoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang for providing an encoder to compress point cloud data including positions and normals of point samples with respect to tree-form cells an implementing techniques such as geometry prediction as the encoder creates lossless geometry coding with sufficient levels of octree expansion, applicable to improving the tree based encoding and decoding methods as taught by Kim.

In regards to claim 25 (New), Kim discloses the three-dimensional data encoding method according to claim 23.
Kim does not disclose but Huang teaches
-25wherein the first encoding method and the second encoding method represent three-dimensional positions differently (Huang, “4 Normal Coder” section; Reference discloses using a normal indexing scheme as the overall structure of this second encoding method is an intermediate LOD of a normalized average of normal of all points contained in the corresponding octree (i.e. such as the structure used in position coding (see “3. Position Coder” section) as here the normalization process reduces the dimensions of normal data from 3D to 2D thus a different representation of the octree 3D cells differently).
Kim and Huang are combinable because they are in the same field of endeavor and similar problem solving area regarding hierarchical encoding and decoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang for providing an encoder to compress point cloud data including positions and normals of point samples with respect to tree-form cells as the encoder creates lossless geometry coding with sufficient levels of octree expansion, applicable to improving the tree based encoding and decoding methods as taught by Kim.

In regards to claim 26 (New), Kim discloses the three-dimensional data encoding method according to claim 22.
Kim does not disclose but Huang teaches
-wherein at least one of the first encoded three-dimensional data and the second encoded three-dimensional data includes an identifier indicating whether the at least one of the first encoded three-dimensional data and the 5second encoded three-dimensional data is encoded three-dimensional data obtained by encoding the first three-dimensional data or encoded three-dimensional data obtained by encoding part of the first three-dimensional data (Huang, “4 Normal Coder” section; Reference discusses using a normal indexing scheme as the overall structure of this second encoding method is an intermediate LOD of a normalized average of normal of all points contained in the corresponding octree (i.e. encoded first, second 3D data) as prediction residuals are coded using a local normal indexing scheme that organizes the normals into an ID list interpreted as an identifier for indicating the first and second encoded data obtained from encoded first data regarding the octree structure as the hierarchical nature of the structure indicates the coding for each level).  
Kim and Huang are combinable because they are in the same field of endeavor and similar problem solving area regarding hierarchical encoding and decoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang for providing an encoder to compress point cloud data including positions and normals of point samples with respect to tree-form cells as the encoder creates lossless geometry coding with sufficient levels of octree expansion, applicable to improving the tree based encoding and decoding methods as taught by Kim.

In regards to claim 33 (New), Kim discloses the three-dimensional data decoding method according to claim 32.
Kim does not disclose but Huang teaches
-20wherein, of intra prediction and inter prediction, the inter prediction is more preferentially performed in the first decoding method than in the second decoding method (Huang, “1.2 Main Contributions” section and “3. Position Coder” section; Reference at section 1.2 discloses the progressive coder technique in which effective geometry prediction is used based on a novel neighborhood based prediction technique to exploit the data correlation in a local neighborhood, leading to greatly reduced entropy. Section 3 discloses a first encoding method regarding a position coder which implements the neighborhood prediction method with a corresponding decoder (thus having a first decoding method) that needs to know which child cells are nonempty so that a representative can be placed at the geometry center of each nonempty child cell, leading to a finer approximation to the original point cloud model).  
Kim and Huang are combinable because they are in the same field of endeavor and similar problem solving area regarding hierarchical encoding and decoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang for providing an encoder to compress point cloud data including positions and normals of point samples with respect to tree-form cells an implementing techniques such as geometry prediction as the encoder creates lossless geometry coding with sufficient levels of octree expansion, applicable to improving the tree based encoding and decoding methods as taught by Kim.

In regards to claim 34 (New), Kim discloses the three-dimensional data decoding method according to claim 32.
Kim does not disclose but Huang teaches
-25wherein the first decoding method and the second decoding method represent three-dimensional positions differently (Huang, “4 Normal Coder” section; Reference discloses using a normal indexing scheme as the overall structure of this second encoding method is an intermediate LOD of a normalized average of normal of all points contained in the corresponding octree (i.e. such as the structure used in position coding (see “3. Position Coder” section) as here the normalization process reduces the dimensions of normal data from 3D to 2D thus a different representation of the octree 3D cells differently. The encoder functionality applies to a corresponding decode regarding the goal of memory efficient implementation as described in the “Position Encoder” section).  
Kim and Huang are combinable because they are in the same field of endeavor and similar problem solving area regarding hierarchical encoding and decoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang for providing an encoder to compress point cloud data including positions and normals of point samples with respect to tree-form cells as the encoder creates lossless geometry coding with sufficient levels of octree expansion, applicable to improving the tree based encoding and decoding methods as taught by Kim.

In regards to claim 35 (New), Kim discloses the three-dimensional data decoding method according to claim 32.
Kim does not disclose but Huang teaches
-wherein at least one of the first encoded three-dimensional data and the second encoded three-dimensional data includes an identifier indicating whether the at least one of the first encoded three-dimensional data and the 5second encoded three-dimensional data is encoded three-dimensional data obtained by encoding the first three-dimensional data or encoded three-dimensional data obtained by encoding part of the first three-dimensional data, and the identifier is referred to in identifying between the first encoded 10three-dimensional data and the second encoded three-dimensional data (Huang, “4 Normal Coder” section; Reference discusses using a normal indexing scheme as the overall structure of this second encoding method is an intermediate LOD of a normalized average of normal of all points contained in the corresponding octree (i.e. encoded first, second 3D data) as prediction residuals are coded using a local normal indexing scheme that organizes the normals into an ID list interpreted as an identifier for indicating the first and second encoded data obtained from encoded first data regarding the octree structure as the hierarchical nature of the structure indicates the coding for each level).  
Kim and Huang are combinable because they are in the same field of endeavor and similar problem solving area regarding hierarchical encoding and decoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating Octree-Based Progressive Geometry Coding of Point Clouds functions of Huang for providing an encoder to compress point cloud data including positions and normals of point samples with respect to tree-form cells as the encoder creates lossless geometry coding with sufficient levels of octree expansion, applicable to improving the tree based encoding and decoding methods as taught by Kim.

Claims 28-31 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2010 “RACBVHs: Random-Accessible Compressed Bounding Volume Hierarchies”) in view of Ichihara (JP 2003-016475 A, hereinafter referenced “Ichihara”).

In regards to claim 28 (New), Kim discloses the three-dimensional data encoding method according to claim 21.
Kim does not disclose but Ichihara teaches  
-wherein in the extracting, data corresponding to an object having a predetermined attribute is further extracted from the first three-dimensional data as the second three-dimensional data (Ichihara, paragraphs [0036] and [0037]; Reference at paragraph [0036] discloses model data may be data which forms the frame of an image, and the wire frame by three-dimensional CG. Next at paragraph [0037] reference discloses the transmitting terminal device 10a chooses the character which transmits according to a user's demand by the arranged operation switch, and the character storage 18 outputs the model data 18a of the selected character image to the coding part 20. The character storage 18 sends out the character image selected during the communication period to predetermined timing. Predetermined timing is the output timing from the expression feature extraction part 16. The expression feature part for extracting an expression regarding the character or object and the predetermined timing is interpreted as extracting, data corresponding to an object having a predetermined attribute is further extracted from the first three-dimensional data as the second three-dimensional data).
Kim and Ichihara are combinable because they are in the same field of endeavor and similar problem solving area regarding 3D data compression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the image communication system of Ichihara in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating the image communication system of Ichihara in order to apply encoding and decoding features for 3D data extraction and transmission to client devices through use of a server system through user ID verifications allowing for increased privacy and secure transmission of encoded 3D data, applicable to 3D data encoding systems such as those taught by Kim.

In regards to claim 29 (New), Kim discloses the three-dimensional data encoding method according to claim 21.
Kim does not disclose but Ichihara teaches
-further comprising: sending, to a client, one of the first encoded three-dimensional data and the second encoded three-dimensional data in accordance with a status of the 25client (Ichihara, paragraphs [0038],and  [0045]-[0046]; Reference at [0038] discloses the coding part 20 has a function which carries out compression encoding of the data supplied, and sends it out. Paragraphs [0045]- [0046] discloses the terminal device 10b that receives the download instruction for the data as an ID check is performed (interpreted as in accordance with the status of a client)).  
Kim and Ichihara are combinable because they are in the same field of endeavor and similar problem solving area regarding 3D data compression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the image communication system of Ichihara in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating the image communication system of Ichihara in order to apply encoding and decoding features for 3D data extraction and transmission to client devices through use of a server system through user ID verifications allowing for increased privacy and secure transmission of encoded 3D data, applicable to 3D data encoding systems such as those taught by Kim.

In regards to claim 30 (New), Kim in view of Ichihara teach the three-dimensional data encoding method according to claim 29.
Kim does not disclose but Ichihara teaches
-62wherein the status of the client includes one of a communication condition of the client and a traveling speed of the client (Ichihara, paragraphs [0042] and {0047]-[0048]; Reference at paragraph [0042] discloses communication of the receiving terminal device 10b and when sufficient access speed is secured the data may be transmitted and received as is. Paragraphs [0047]-[0049] describe the communication condition regarding ID check of terminal devices 10a and 10b before data can be sent to the coding part 20).  
Kim and Ichihara are combinable because they are in the same field of endeavor and similar problem solving area regarding 3D data compression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the image communication system of Ichihara in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating the image communication system of Ichihara in order to apply encoding and decoding features for 3D data extraction and transmission to client devices through use of a server system through user ID verifications allowing for increased privacy and secure transmission of encoded 3D data, applicable to 3D data encoding systems such as those taught by Kim.

In regards to claim 31 (New), Kim discloses the three-dimensional data encoding method according to claim 22.
Kim does not disclose but Ichihara teaches
-5further comprising: sending, to a client, one of the first encoded three-dimensional data and the second encoded three-dimensional data in accordance with a request from the client (Ichihara, paragraphs [0035] and {0037]-[0038]; Reference at paragraph [0035] discloses a user (i.e. associated with the receiving terminal 10b) making a request for the model data as paragraphs [0037] discloses the model data of the selected character image being sent to the coding part 20 as paragraph [0038] describes the performed compression coding for outputting data to the terminal device 10b).  
Kim and Ichihara are combinable because they are in the same field of endeavor and similar problem solving area regarding 3D data compression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the image communication system of Ichihara in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating the image communication system of Ichihara in order to apply encoding and decoding features for 3D data extraction and transmission to client devices through use of a server system through user ID verifications allowing for increased privacy and secure transmission of encoded 3D data, applicable to 3D data encoding systems such as those taught by Kim.

In regards to claim 36 (New), Kim discloses the three-dimensional data decoding method according to claim 32.
Kim does not disclose but Ichihara teaches 
-further comprising: notifying a server of a status of a client (Ichihara, paragraphs [0038], [0045]-[0046]; Reference at [0038] discloses the coding part 20 has a function which carries out compression encoding of the data supplied, and sends it out. Paragraphs [0045]-[0046] discloses the terminal device 10b that receives the download instruction for the data as an ID check is performed (interpreted as the status of a client) with respect to the character management center 12 which is a server); 
-and 15receiving one of the first encoded three-dimensional data and the second encoded three-dimensional data from the server, in accordance with the status of the client (Ichihara, paragraph [0038]; Reference discloses the coding part20 carrying out compression encoding of the data and sending it out to the receiving terminal device (in accordance with the ID check described above)).  
Kim and Ichihara are combinable because they are in the same field of endeavor and similar problem solving area regarding 3D data compression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the image communication system of Ichihara in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating the image communication system of Ichihara in order to apply encoding and decoding features for 3D data extraction and transmission to client devices through use of a server system through user ID verifications allowing for increased privacy and secure transmission of encoded 3D data, applicable to 3D data encoding systems such as those taught by Kim.

In regards to claim 37 (New), Kim in view of Ichihara teach the three-dimensional data decoding method according to claim 36.
Kim does not disclose but Ichihara teaches
-20wherein the status of the client includes one of a communication condition of the client and a traveling speed of the client (Ichihara, paragraphs [0042] and {0047]-[0048]; Reference at paragraph [0042] discloses communication of the receiving terminal device 10b and when sufficient access speed is secured the data may be transmitted and received as is. Paragraphs [0047]-[0049] describe the communication condition regarding ID check of terminal devices 10a and 10b before data can be sent to the coding part 20).  
Kim and Ichihara are combinable because they are in the same field of endeavor and similar problem solving area regarding 3D data compression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the image communication system of Ichihara in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating the image communication system of Ichihara in order to apply encoding and decoding features for 3D data extraction and transmission to client devices through use of a server system through user ID verifications allowing for increased privacy and secure transmission of encoded 3D data, applicable to 3D data encoding systems such as those taught by Kim.

In regards to claim 38 (New), Kim discloses the three-dimensional data decoding method according to claim 32.
Kim does not disclose but Ichihara teaches  
-further comprising:  25making a request of a server for one of the first encoded three-dimensional data and the second encoded three-dimensional data (Ichihara, paragraph [0035]; Reference at paragraph [0035] discloses a user (i.e. associated with the receiving terminal 10b) making a request for the model data); 
-and receiving one of the first encoded three-dimensional data and the 64second encoded three-dimensional data from the server, in accordance with the request (Ichihara, paragraphs [0039] and [0046]; Reference discloses the character management center12 is a server as paragraph [0046] discloses the center performing communication with the receiving terminal device regarding a download instruction with respect to the model data of the character of the request by the user).
Kim and Ichihara are combinable because they are in the same field of endeavor and similar problem solving area regarding 3D data compression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim to include the image communication system of Ichihara in order to provide the user with a method that provides a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models while incorporating the image communication system of Ichihara in order to apply encoding and decoding features for 3D data extraction and transmission to client devices through use of a server system through user ID verifications allowing for increased privacy and secure transmission of encoded 3D data, applicable to 3D data encoding systems such as those taught by Kim.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2014/0184430 A1, hereinafter referenced “Jiang”) in view of Kim (2010 “RACBVHs: Random-Accessible Compressed Bounding Volume Hierarchies”)
In regards to claim 39 (New), Jiang discloses a three-dimensional data encoding device (Jiang, paragraph [0117]; Reference discloses implementation of hierarchical encoding and decoding on components such as a web server), comprising:  
-5an extractor (Jiang, paragraph [0117]; Reference discloses implementation of hierarchical encoding and decoding on components such as a web server (interpreted as the extractor and first decoder)) 
-and a first encoder (Jiang, paragraph [0117]; Reference discloses implementation of hierarchical encoding and decoding on components such as a web server (interpreted as the extractor and first decoder)) 

Jiang does not explicitly disclose but Kim teaches 
-that extracts, from first three-dimensional data, second three-dimensional data having an amount of a feature greater than or equal to a threshold (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses the novel BVH compression and decompression method in which a cluster based layout preserving BVH.  The reference describes decomposing of the original layout of the BVH into a set of clusters. We assign consecutive BVs in the BV layout to each cluster and set each cluster to have the same number (e.g., 4 K) of BVs (interpreted as the amount of feature equal to or set to a threshold regarding 4K which relates to the feature of position) to quickly identify a cluster containing a BV node requested by an application at runtime. The decomposing into a set of clusters pertaining to the bounding volume nodes having a hierarchical relationship is interpreted as the second 3D data extracted from first 3D data.); 
that encodes the second three-dimensional data to generate first encoded three-dimensional data (Kim, Figs 2 and 3, Abstract and “4.1 Layout preserving BVH Compression”; Reference discloses in the abstract each cluster (i.e. second 3D data) is compressed separately from other clusters and serves as an access point to the RACBVH representation. We provide the general BVH access API to transparently access our RACBVH representation. The process of compressing the clusters generated from the BVH as described previously is interpreted as the process of encoding the second 3D data as the generated first encoded 3D data is the random-accessible compressed bounding volume hierarchy (RACBVH) representation. The 4.1 section further details the compression method as it “sequentially reads and compresses BV nodes given in the format of Listing 1. As we read each BV node in the BV layout, we assign the BV node into a cluster. For clustering, we simply decompose consecutive BV nodes into a cluster, where each cluster has power-of-two nodes (e.g., 4 K nodes). An index of a BV node increases sequentially as we compress each node”),
-wherein the amount of the feature is an amount of a feature based on three-dimensional position information on the first three-dimensional data or visible-light information on the first three-dimensional data (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses the novel BVH compression and decompression method in which a cluster based layout preserving BVH.  The reference describes decomposing of the original layout of the BVH into a set of clusters. We assign consecutive BVs in the BV layout to each cluster and set each cluster to have the same number (e.g., 4 K) of BVs (interpreted as the amount of feature equal to or set to a threshold regarding 4K which relates to the feature of position information) to quickly identify a cluster containing a BV node requested by an application at runtime. The bounding volume relates to first 3D data). 
Jiang and Kim are combinable because they are in the same field of endeavor and similar problem solving area regarding hierarchical encoding and decoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hierarchical entropy encoding and decoding system of Jiang to include the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim in order to provide the user with a system that receives geometry data of a 3D mesh and uses symbols for encoding various portions of an octree representation while incorporating the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim in order to provide  a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models for improving runtime performance and faster decompression applicable to improving the encoding and decoding systems as taught by Jiang.

In regards to claim 40 (New), Jiang discloses a three-dimensional data decoding device (Jiang, paragraph [0117]; Reference discloses implementation of hierarchical encoding and decoding on components such as a web server), comprising: 
-a first decoder (Jiang, paragraph [0117]; Reference discloses implementation of hierarchical encoding and decoding on components such as a web server and decoder) 
-and a second decoder (Jiang, paragraph [0117]; Reference discloses implementation of hierarchical encoding and decoding on components such as a web server and decoder) 

Jiang does not disclose but Kim teaches
-that decodes, by a first decoding method (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses a runtime decompression framework that transparently supports random access on the RACBVH. Kim “4.3.2. Encoding triangle indexes” section discloses 2 compression methods regarding the explicitly and implicit mesh connectivity utilization which each discuss the process of performing their individual decompressions one more efficient than the other), first encoded three-dimensional data obtained by encoding second three-dimensional data having an amount of a feature greater than or equal to a threshold, the second 15three-dimensional data having been extracted from first three-dimensional data (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses the novel BVH compression and decompression method in which a cluster based layout preserving BVH.  The reference describes decomposing of the original layout of the BVH into a set of clusters. We assign consecutive BVs in the BV layout to each cluster and set each cluster to have the same number (e.g., 4 K) of BVs (interpreted as the amount of feature equal to or set to a threshold regarding 4K which relates to the feature of position) to quickly identify a cluster containing a BV node requested by an application at runtime. The decomposing into a set of clusters pertaining to the bounding volume nodes having a hierarchical relationship is interpreted as the second 3D data extracted from first 3D data.); 
-that decodes, by a second decoding method (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses a runtime decompression framework that transparently supports random access on the RACBVH as Therefore, each cluster can be decompressed in any order at runtime although we compress each cluster sequentially during the preprocessing time. Kim “4.3.2. Encoding triangle indexes” section discloses 2 compression methods regarding the explicitly and implicit mesh connectivity utilization which each discuss the process of performing their individual decompressions one more efficient than the other), second encoded three-dimensional data obtained by encoding the first three-dimensional data, the second decoding method being different from the 20first decoding method (Kim, Figs 2 and 3, Abstract and “4.1 Layout preserving BVH Compression”; Reference discloses in the abstract each cluster (i.e. second 3D data) is compressed separately from other clusters and serves as an access point to the RACBVH representation. We provide the general BVH access API to transparently access our RACBVH representation. The process of compressing the clusters generated from the BVH as described previously is interpreted as the process of encoding the second 3D data as the generated first encoded 3D data is the random-accessible compressed bounding volume hierarchy (RACBVH) representation. The 4.1 section further details the compression method as it “sequentially reads and compresses BV nodes given in the format of Listing 1. As we read each BV node in the BV layout, we assign the BV node into a cluster. For clustering, we simply decompose consecutive BV nodes into a cluster, where each cluster has power-of-two nodes (e.g., 4 K nodes). An index of a BV node increases sequentially as we compress each node”),
-wherein the amount of the feature is an amount of a feature based on three-dimensional position information on the first three-dimensional data or visible-light information on the first three-dimensional data (Kim, Fig. 2 and “3.2. Our Approach” section; Reference discloses the novel BVH compression and decompression method in which a cluster based layout preserving BVH.  The reference describes decomposing of the original layout of the BVH into a set of clusters. We assign consecutive BVs in the BV layout to each cluster and set each cluster to have the same number (e.g., 4 K) of BVs (interpreted as the amount of feature equal to or set to a threshold regarding 4K which relates to the feature of position information) to quickly identify a cluster containing a BV node requested by an application at runtime. The bounding volume relates to first 3D data). 
Jiang and Kim are combinable because they are in the same field of endeavor and similar problem solving area regarding hierarchical encoding and decoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hierarchical entropy encoding and decoding system of Jiang to include the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim in order to provide the user with a system that receives geometry data of a 3D mesh and uses symbols for encoding various portions of an octree representation while incorporating the Random-Accessible Compressed Bounding Volume Hierarchies method of Kim in order to provide  a novel compressed bounding volume hierarchy (BVH) representation, random-accessible compressed bounding volume hierarchies (RACBVHs), for various applications requiring random access on BVHs of massive models for improving runtime performance and faster decompression applicable to improving the encoding and decoding systems as taught by Jiang.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619